DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
The Amendment filed January 4th, 2021 has been entered. Claims 1-21 remain pending in the application with claims 1-3 are amended, claims 4-14 and 16 withdrawn, claim 15 is cancelled and claims 17-21 newly added.  
Claim Objections
Claim 18 objected to because of the following informalities: 
 “the grip bring configured to be gripped an operator”. The examiner believe this should be, “the grip bring configured to be gripped by an operator”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuo et al. (JP 2001/075022A) hereinafter Yasuo in view of Akui et al. (US 2016/0309985A1) hereinafter Akui. And in further view of Robertson et al. (US 20110106055) hereinafter Robertson.
 Regarding to claim 1, Yasuo discloses, an endoscope (1) comprising: a rigid insertion portion (6, Fig. 1) inserted into a subject (Fig.1, para. [0018]); an image sensor (23, Fig. 2) provided at a distal end of the insertion portion (6, Fig. 2) and configured to acquire an image of the subject (Fig. 2, para. [0016]); a rigid channel provided in the insertion portion (12, Fig.2, para. [0029], [0031]), the rigid channel having a tubular shape (12, Fig. 2) into which a long member is inserted (para. [21]); and a signal cable (31, Fig. 2) including signal lines extended Proximally from the image sensor (23, Fig. 2) to transmit a signal acquired by the image sensor (23, Fig. 2), the signal cable (31, Fig. 2) being wound at least one turn around an outer circumference of the channel (12, Fig. 2), wherein an arrangement of the signal cable (31, Fig. 2) relative to the rigid channel (12, Fig. 2) at a first end side of the insertion portion (6, Fig. 1) is different from an arrangement of the signal cable (31, Fig. 2) relative to the rigid channel (12, Fig. 2) at a second end side (8, Fig 1) of the insertion portion(2, Fig.1, the first end side does not have arrangement of signal lines the second end side include the plurality of signal line wound around the channel). 
Yasuo does not expressly teach that the endoscope is a rigid endoscope and that the center axis of the rigid channel being inclined with respect to a longitudinal axis of the insertion portion,
Akui teaches an analogous endoscope comprising an insertion section (2, Fig. 1) having a flexible tube portion (8, Fig. 1), bending portion (7, Fig. 1) and distal end portion (6, Fig. 1), The insertion section comprises a treatment instrument insertion channel (13, Fig. 8, i.e. rigid channel) extending therethrough and an image pickup unit (11, Fig. 8) within the distal end portion (6, Fig. 8), As shown in figures 8-11, the treatment instrument insertion channel (13) gradually inclines with respect to the (7) to the distal end portion (6) to accommodate the image pickup unit (11) within the distal end portion (6), Para. [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Yasuo to include the inclined channel with respect to the longitudinal axis of the insertion portion; as taught by Akui, in order to prevent interference of the image pickup unit 11 and the treatment instrument insertion channel.
The modified device of Yasuo in view of Akui will hereinafter be referred to as the modified device of Yasuo and Akui.
The modified device of Yasuo and Akui does not expressly teach that the endoscopes are rigid
Robertson teaches of an apparatus includes a flexible elongate member that define a lumen and is configured to be inserted within a body passageway of a patient. A stiffening member is coupled to the flexible elongate member, the stiffening member is movable to a selected location along a length of the flexible elongate member to provide modified flexibility to the selected location of the flexible elongate member, the stiffening member may be disposed within a lumen or at an exterior portion of the flexible elongate member(abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add to the insertion portions of the device of Yasuo and Akui the modifiable stiffness apparatus as taught by Robertson to have a rigid endoscope insertion portion, since doing will provide a stiffening member which can be moved or positioned at a selected location along a length of the flexible elongate member to modify the flexibility (strengthen or make more rigid) of a selected portion or section of the flexible member (para. [0041]).
The modified device of Yasuo and Akui in view of Robertson will hereinafter be referred to as the modified device of Yasuo, Akui and Robertson.
Regarding claim 2, the modified device of Yasuo, Akui and Robertson teaches the claimed invention as discussed above concerning claim 1, and Yasuo further teaches that the cross section of the signal cable (31) perpendicular to the longitudinal axis (12) has an elliptical or long circular shape (12, Fig. 3, note that the examiner is interpreting the long circular shape as being circular, since long is a term of degree.)
 Regarding claim 3, the modified device of Yasuo, Akui and Robertson teaches the claimed invention as discussed above concerning claim 1, Yasuo further teaches the signal cable (31) includes signal line groups (para. [0025], para. [0027]), each of the signal line (31) groups including the signal lines (para. [0025], [0027]).
Regarding claim 17, the modified device of Yasuo, Akui and Robertson teaches the claimed invention as discussed above concerning claim 1, Akui Further teaches, the insertion portion (2, Fig. 1) is extended in a linear shape (Fig.1).
Regarding claim 18, the modified device of Yasuo, Akui and Robertson teaches the claimed invention as discussed above concerning claim 1, Yasuo further teaches, a grip (9, Fig, 1, para.[ 0010]) provided on a proximal end side of the insertion portion (Fig. 1), the grip (9) being configured to be gripped an operator (para. [0010]); wherein the first end side of the insertion portion is the distal end of the insertion portion (6, Fig.1), and the second end side of the insertion portion is the proximal end side of the insertion portion positioned between the distal end side of the insertion portion and the grip (7,8 , Fig 1).
Regarding claim 20, the modified device of Yasuo, Akui and Robertson teaches the claimed invention as discussed above concerning claim 1, Yasuo and Akui further teaches, the inclination of the rigid channel (13, Fig. 8 of Akui) creates a first radial space on the first end side (6, Fig. 8 of Akui) and a second radial space on the second end side (7, Fig. 8 of Akui), the first radial space and the second radial space being on different sides of the rigid channel (13 of Akui) across a longitudinal axis of the rigid (Fig. 8 of Akui); and along a longitudinal length of the rigid channel (13 of Akui), the signal cable (31 of Yasuo),  has first, second and third portions extending longitudinally from the first end side (6 of Yasuo) to the second end side (7 of Yasuo), the first portion extending longitudinally in the first axial space (6, Fig. 2 of Yasuo), the second portion winding (7, Fig 2 of Yasuo) around the rigid channel (13 of Akui) from the first space (6, Fig 2 of Yasuo) to the second space (7, Fig 2 of Yasuo) and the third portion extending longitudinally in the second space (7, Fig 2 of Yasuo, signal cable extend to the connector 5).
Regarding claim 21, Yasuo discloses, an endoscope (1, Fig.1) comprising: a rigid insertion portion (6, Fig. 1) inserted into a subject (Fig.1, para. [0018]); an image sensor (23, Fig. 2) provided at a distal end of the insertion portion (6, Fig. 2) and configured to acquire an image of the subject (Fig. 2, para. [0016]); a rigid channel provided in the insertion portion (12, Fig.2, para. [0029], [0031]), the rigid channel having a tubular shape (12, Fig. 2) into which a long member is inserted (para. [21]); and a signal cable (31, Fig. 2) including signal lines extended Proximally from the image sensor (23, Fig. 2) to transmit a signal acquired by the image sensor (23, Fig. 2), the signal cable (31, Fig. 2) being at least partially wound around an outer circumference of the channel (12, Fig. 2), wherein an arrangement of the signal cable (31, Fig. 2) relative to the rigid channel (12, Fig. 2) at a first end side of the insertion portion (6, Fig. 1) is different from an arrangement of the signal cable (31, Fig. 2) relative to the rigid channel (12, Fig. 2) at a second end side (8, Fig 1) of the insertion portion(2, Fig.1, the first end side does not have arrangement of signal lines the second end side include the plurality of signal line wound around the channel).
Yasuo does not expressly teach that the endoscope is a rigid endoscope and that the center axis of the rigid channel being inclined with respect to a longitudinal axis of the insertion portion,
Akui teaches an analogous endoscope comprising an insertion section (2, Fig. 1) having a flexible tube portion (8, Fig. 1), bending portion (7, Fig. 1) and distal end portion (6, Fig. 1), The insertion section comprises a treatment instrument insertion channel (13, Fig. 8, i.e. rigid channel) extending (11, Fig. 8) within the distal end portion (6, Fig. 8), As shown in figures 8-11, the treatment instrument insertion channel (13) gradually inclines with respect to the longitudinal axis of the insertion section from the bending portion (7) to the distal end portion (6) to accommodate the image pickup unit (11) within the distal end portion (6), Para. [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Yasuo to include the inclined channel with respect to the longitudinal axis of the insertion portion; as taught by Akui, in order to prevent interference of the image pickup unit 11 and the treatment instrument insertion channel.
The modified device of Yasuo in view of Akui will hereinafter be referred to as the modified device of Yasuo and Akui.
The modified device of Yasuo and Akui does not expressly teach that the endoscopes are rigid
Robertson teaches of an apparatus includes a flexible elongate member that define a lumen and is configured to be inserted within a body passageway of a patient. A stiffening member is coupled to the flexible elongate member, the stiffening member is movable to a selected location along a length of the flexible elongate member to provide modified flexibility to the selected location of the flexible elongate member, the stiffening member may be disposed within a lumen or at an exterior portion of the flexible elongate member(abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add to the insertion portions of the device of Yasuo and Akui the modifiable stiffness apparatus as taught by Robertson to have a rigid endoscope insertion portion, since doing will provide a stiffening member which can be moved or positioned at a selected location along a length of the flexible elongate member to modify the flexibility (strengthen or make more rigid) of a selected portion or section of the flexible member (para. [0041]).
The modified device of Yasuo and Akui in view of Robertson will hereinafter be referred to as the modified device of Yasuo, Akui and Robertson.
 Yasuo and Akui further teaches, the inclination of the rigid channel (13, Fig. 8 of Akui) creates a first radial space on the first end side (6, Fig. 8 of Akui) and a second radial space on the second end side (7, Fig. 8 of Akui), the first radial space and the second radial space being on different sides of the rigid channel (13 of Akui) across a longitudinal axis of the rigid channel (Fig. 8 of Akui); and along a longitudinal length of the rigid channel (13 of Akui), the signal cable (31 of Yasuo),  has first, second and third portions extending longitudinally from the first end side (6 of Yasuo) to the second end side (7 of Yasuo), the first portion extending longitudinally in the first axial space (6, Fig. 2 of Yasuo), the second portion winding (7, Fig 2 of Yasuo) around the rigid channel (13 of Akui) from the first space (6, Fig 2 of Yasuo) to the second space (7, Fig 2 of Yasuo) and the third portion extending longitudinally in the second space (7, Fig 2 of Yasuo, signal cable extend to the connector 5).
Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imahashi et al. (JP 2013/048933) hereinafter Imahashi, in view of Yasuo et al. (JP 2001/075022A) hereinafter Yasuo and in further view of Robertson et al. (US 20110106055) hereinafter Robertson.
Regarding claim 1, imahashi discloses, an endoscope (1, Fig. 1) comprising: a rigid insertion portion (2a, Fig. 2) inserted into a subject (para. [0010]); an image sensor (12, Fig 2) provided at a distal end of the insertion portion (2a, Fig. 2) and configured to acquire an image of the subject (Fig. 6,7, para.[0013]); a rigid channel (27, Fig. 4) provided in the insertion portion (2a, Fig. 4, Para. [0029]), a center axis of the rigid channel (27) being extended to be inclined with respect to a longitudinal axis of the insertion portion (Fig. 4, para. [0033]), the rigid channel (27) having a tubular shape (Fig. 4) into which a long member is inserted (Para. [0034]); and a signal cable (34, Fig. 4) including signal lines extended proximally (para. [0036]) from the image sensor (12) to transmit a signal acquired by the image sensor (12), wherein an arrangement of the channel (27) and the signal cable (34) relative to the (27) at a first end side of the insertion portion (2a) is different from an arrangement of the channel (27) and the signal cable (34) relative to the rigid channel (27) at a second end side of the insertion portion (2a, Examiner note that the arrangement of the cable from the image sensor 12 to the ultrasonic connector 7 para. [0016]).
Imahashi does not expressly teach that the endoscope is rigid and that the signal cable formed by winding a portion being wound at least one turn around an outer circumference of the channel at least one turn
Yasuo teaches, an endoscope (1) comprising: a rigid insertion portion (6, Fig. 1) inserted into a subject (Fig.1, para. [0018]); an image sensor (23, Fig. 2) provided at a distal end of the insertion portion (6, Fig. 2) and configured to acquire an image of the subject (Fig. 2, para. [0016]); a rigid channel provided in the insertion portion (12, Fig.2, para. [0029], [0031]), the rigid channel having a tubular shape (12, Fig. 2) into which a long member is inserted (para. [21]); and a signal cable (31, Fig. 2) including signal lines extended Proximally from the image sensor (23, Fig. 2) to transmit a signal acquired by the image sensor (23, Fig. 2), the signal cable (31, Fig. 2) being wound at least one turn around an outer circumference of the channel (12, Fig. 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yasuo to wind the signal cable around the channel of Imahashi. Yasou disclose in (para. [0032]) that the teaching can be used in the case of an ultrasound probe or an ultrasonic endoscope in which an ultrasonic transducer is arranged on the tip side of the insertion portion, doing such a modification can reduce the diameter of the insertion portion and increase the resistance to bending (Para. [0029].)
The modified device of Imahashi in view of Yasuo will hereinafter be referred to as the modified device of Imahashi and Yasuo.
The modified device of Imahashi and Yasuo does not expressly teach that the endoscopes are rigid. Robertson teaches of an apparatus includes a flexible elongate member that define a lumen and is configured to be inserted within a body passageway of a patient. A stiffening member is coupled to the flexible elongate member, the stiffening member is movable to a selected location along a length of the flexible elongate member to provide modified flexibility to the selected location of the flexible elongate member, the stiffening member may be disposed within a lumen or at an exterior portion of the flexible elongate member(abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add to the insertion portions of the device of Imahashi and Yasuo the modifiable stiffness apparatus as taught by Robertson to have a rigid endoscope insertion portion, since doing will provide a stiffening member which can be moved or positioned at a selected location along a length of the flexible elongate member to modify the flexibility (strengthen or make more rigid) of a selected portion or section of the flexible member (para. [0041]).
Regarding claim 19, Imahashi further teaches, the image sensor (12) is an ultrasound transducer (10, para. [0018]).
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
Applicant argues: the cited references Yasuo and Akui only suggest arrangements for flexible endoscopes.
Examiner disagrees, Since Yasuo discloses a rigid tip insertion portion 6 that is formed of a metal frame para. [0012]. The electronic endoscope 2 has an operating section 3 and a gripping section 9 to be gripped by an operator, and a bending operation lever 10 is provided on the rear end side of the gripping section 9 by bending the operation lever 10 the bending portion 7 can be bent (Examiner note that this is a controllable bending by the operator).  Akui teach of a rigid .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JAMAL AL KHATIB whose telephone number is (571)272-8718.  The examiner can normally be reached on Monday -Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR JAMAL AL KHATIB/Examiner, Art Unit 3795           

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795